DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said rest structure" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggest amending the claim to recite --said bearing structure--.
Claim 11 recites the limitation "the legs" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said semi-shells" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, 9, 11, 13, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leeds et al. US 4709971.

    PNG
    media_image1.png
    588
    677
    media_image1.png
    Greyscale

Leeds discloses a movable workstation (Fig. 1) comprising: at least one work plane (36, 40, 42); a base assembly (24); said work plane (36, 40 and 42) being supported by said base assembly, said base assembly comprising wheels (52) for resting said movable work station on a floor and for moving said work station along said floor; wherein said base assembly comprises: a support structure (30, 32, 34) comprising a bearing structure (48 and 50) capable of resting on the floor and a upright structure (30, 32 and 34) connected to, and interposed between, said rest structure 
As for claim 2, Leeds discloses wherein at least one of the at least one work plane (42) comprises a connection portion and a free portion, wherein said connection portion is connected to said upright structure and said free portion is translatable (sliding keyboard shelf) with respect to said base assembly until a cantilevered protruding position with respect to said base assembly (Fig. 1, shows 42 in cantilevered position) and said upright structure comprises a locking device (sliding tracks 46, limit travel of keyboard shelf 42) for locking or freeing the translation movement of said at least one of the at least one work plane (42) with respect to said base assembly; and said locking device comprises a control device (handle end of tray 42) operable by a user and wherein said control device (handle end of tray 42) is placed below said at least one work plane close to an edge thereof (end of tray 42 serves as a means for grasping by user’s hand to operate the translatable movement of the tray 42) and wherein said at least one container is constrained to said support structure (via hinge 28, 29).
As for claim 5, Leeds discloses wherein the at least one container (26) has an openable box-like structure formed by semi-shells (Figs. 1 and 2).
As for claim 6, Leeds discloses wherein at least one of said semi-shells is rotatably constrained (hinge, 28, 29) to said upright structure; and wherein at least one 
As for claim 8, Leeds discloses wherein the openable box-like structure of said container is capable of being closed in safety (Fig. 2); and/or wherein said openable box like structure of said container can be closed in safety with a lock device (66).
As for claim 9, Leeds discloses wherein the base assembly comprises an extractable panel (32, 70, Fig. 3) comprising connectors of a power supply and/or data connection and/or wherein said power supply and/or data transmission connectors are capable of converging into a wiring connectable to a mains power supply and a data transmission device, such as, for example, a Wi-Fi connection device and/or router.
As for claim 11, Leeds discloses the movable work station as recited in claim 1 and thus a method of adjusting said movable work station, comprising the steps of providing a movable work station as defined by claim 1; moving said movable work station into a comfortable working position; translating the at least one of the at least one work plane (42) with respect to the base assembly (24) according to a plane parallel to said at least one of the at least one work plane in order to be able to use the work station from sitting bringing the legs below the work plane without encountering any obstacle.
As for claim 13, Leeds discloses a step of opening at least one of said semi-shells (26) by means of rotation (hinge, 28) with respect to said upright structure (24), and/or wherein said method comprises a step of opening at least one of said semi-shells by means of rotation (hinge, 28) with respect to said upright structure about an axis (29) transverse to said work plane (42).
As for claim 14, Leeds discloses a method step of opening at least one of said semi-shells (26) by means of rotation (hinge 28) with respect to said upright structure (24) about an axis (29) transverse to said work plane.
As for claim 15, Leeds discloses a step of connecting said moveable work station (10) to a power supply (Fig. 3, 70, not shown) and/or data transmission network (Fig. 1, computer modem 20 on shelf 44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeds et al. US 4709971 in view of Jenkins, Jr. US 6493217.
As for claims 3 and 4, Leeds discloses all the limitations as recited above but does not specify wherein said at least one of the at least one work plane is adjustable in height with respect to the base assembly, in order to modify the position and distance of said work plane from said floor, and wherein the upright structure is formed by a column; and/or wherein said upright structure is a single telescopic column and/or wherein said upright structure is a telescopic column arranged transverse to said at least one work plane; and/or wherein said upright structure comprises a second locking device for locking or freeing the movement in height of said at least one of the at least one work plane with respect to said base assembly; and/or wherein said second locking 

    PNG
    media_image2.png
    368
    325
    media_image2.png
    Greyscale

However, Jenkins discloses a movable workstation (Fig. 2) having an upright structure (25) formed as a single telescopic column arranged transverse to said at least one work plane (33) and said upright structure comprises a second locking device (28) for locking or freeing the movement in height of said at least one work plane with respect to the base assembly wherein said second locking device comprises a second control device (28) operable by a user and is placed below said at least one of the at least one work plane (33) close to an edge thereof (see Fig. 2).  It would have been obvious to modify the upright structure of Leeds to a single telescopic column having a control locking device actuated by a user for adjusting the height of the work plane as 
As for claim 12, the modified Leeds thus would teach a method step of adjusting the height of at least one of the at least one work plane with respect to the base assembly, in order to modify the position and distance of said work plane from said floor; and a step of adjusting the height of the at least one of the at least one work plane with respect to the base assembly, in order to modify the position and distance of said work plane from said floor in order to bring said work plane to a useful working height using the work plane sitting and to a useful working height, using the work plane standing.
As for claims 10 and 16, Jenkins further teaches at least one electric battery (power supply 16, battery 18) adapted to supply electricity users independently of a connection to a main socket and thus a method step of connecting said movable work station to a power supply (16) for recharging at least one electric battery (18) arranged (in housing 15) in said movable work station (see Fig. 2).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the movable work station of Leeds to include a power supply with a battery as taught by Jenkins in order to provide power to a portable computer when an external power source is not readily available.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeds US 4709971 in view of Kelley et al. US 5743603.
As for claims 7 and 14, Leeds discloses all the limitations as recited above but does not specify wherein at least one of said semi-shells is translatably constrained to said upright structure; and/or wherein at least one of said semi-shells is translatably 

    PNG
    media_image3.png
    335
    544
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    397
    535
    media_image4.png
    Greyscale

However, Kelley discloses a workstation having a pivoted shell (13) and a translatable shell (drawers 29).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the workstation of Leeds to include a translatably constrained semi-shell structure (sliding drawer) as taught by Kelley in order to provide additional function of securing items within the workstation for easy access by the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723